DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 7, 9, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 7 lacks clarity because it states that the second terminal is a first emitter and the second terminal is a second emitter.  Appropriate correction is required.  It is suggested to revise claim 7 such that it states that the third terminal is a second emitter.
	Claim 9 states that the predetermined level is 1 percent or less of the second channel current.  However, claim 9 lacks clarity because claim 8, from which claim 9 depends, describes a first predetermined level and a second predetermined level.  It is unclear to which of these limitations the limitation “the predetermined level” in claim 9 refers.  Appropriate correction is required.
Claim 16 lacks clarity because it states that the second terminal is a first emitter and the second terminal is a second emitter.  Appropriate correction is required.  It is suggested to revise claim 16 such that it states that the third terminal is a second emitter.
Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

6.	Claims 1, 10-11, 13-14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,837,986.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 16 of U.S. Patent No. 10,837,986 describes a device comprising: “a substrate having a first surface and a second surface opposing the first surface; a lower terminal layer adjacent to the first surface; a first upper terminal layer adjacent to the second surface and defining a first channel transistor structure with the lower terminal layer; a second upper terminal layer exclusive of the first upper terminal layer, adjacent to the second surface and defining a second channel transistor structure with the lower terminal layer; and a sensor positioned adjacent to the first channel transistor structure to conduct a sense current according to a first ratio of a first channel current of the first channel transistor structure, the first ratio less than a predetermined cross-talk value of a second channel current of the second channel transistor structure” wherein: “the first channel transistor structure includes a first bipolar junction transistor; the second channel transistor structure includes a second bipolar junction transistor; and the sensor includes a third MOS transistor having a third bipolar junction transistor.”
Claim 16 of U.S. Patent No. 10,837,986 teaches claim 1 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes a first channel producing a first channel current, a second channel having a common terminal with the first channel, and a MOS transistor that functions as a sense transistor, wherein the ratio of the sense current provided by the MOS transistor to the first channel current of the first channel is less than a predetermined level.

Claim 16 of U.S. Patent No. 10,837,986 teaches claim 11 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes the first channel and the second channel as bipolar junction transistors.
Claim 16 of U.S. Patent No. 10,837,986 teaches claim 13 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes the first channel and the sense transistor as bipolar junction transistors.
Claim 16 of U.S. Patent No. 10,837,986 teaches claim 14 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes a first channel producing a first channel current, a second channel having a common terminal with the first channel and producing a second channel current, and a MOS transistor that functions as a sense transistor, wherein the ratio of the sense current provided by the MOS transistor to the first channel current of the first channel is less than a predetermined level.
Claim 16 of U.S. Patent No. 10,837,986 teaches claim 18 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes the first channel and the second channel as bipolar junction transistors.
Claim 16 of U.S. Patent No. 10,837,986 teaches claim 19 of the present application because claim 16 of U.S. Patent No. 10,837,986 describes the first channel and the sense transistor as bipolar junction transistors.

7.	Claims 1-2, 6, 10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,837,986.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 5 of U.S. Patent No. 10,837,986 teaches claim 1 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes a first channel producing a first channel current, a second channel having a common terminal with the first channel, and a transistor that functions as a sense transistor, wherein the ratio of the sense current provided by the transistor to the first channel current of the first channel is less than a predetermined level.
Claim 5 of U.S. Patent No. 10,837,986 teaches claim 2 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes two source layers and a common drain layer.
Claim 5 of U.S. Patent No. 10,837,986 teaches claim 6 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes the common drain layer as being used for the sense transistor.
Claim 5 of U.S. Patent No. 10,837,986 teaches claim 10 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes the sense current as being conducted according to a ratio of the first channel current.
Claim 5 of U.S. Patent No. 10,837,986 teaches claim 14 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes a first channel producing a first 
Claim 5 of U.S. Patent No. 10,837,986 teaches claim 15 of the present application because claim 5 of U.S. Patent No. 10,837,986 describes two source layers and a common drain layer.

8.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,837,986.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of U.S. Patent No. 10,837,986 describes a system comprising: “a first load configured to conduct a first load current; a second load configured to conduct a second load current; and a microelectronic device including: a substrate having a first surface and a second surface opposing the first surface; a lower terminal layer adjacent to the first surface; a first upper terminal layer adjacent to the second surface and defining a first channel transistor structure with the lower terminal layer to conduct the first load current; a second upper terminal layer exclusive of the first upper terminal layer, adjacent to the second surface and defining a second channel transistor structure with the lower terminal layer to conduct the second load current; and a sensor positioned adjacent to the first channel transistor structure to conduct a sense current according to a first ratio of the first load current, the first ratio less than a predetermined cross-talk value of the second load current” wherein: “the sensor includes a sense transistor having a drain terminal at the lower terminal layer.”
Claim 21 of U.S. Patent No. 10,837,986 teaches claim 20 of the present application because claim 21 of U.S. Patent No. 10,837,986 describes a first channel producing a first load 

Claim Objections
9.	In light of the rejections to claims 1-2, 6-7, 9-11, 13-16, and 18-20, claims 3-5, 8, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
10.	Miyakoshi et al. — U.S. Patent Application Publication No. 2014/0284714
This document discloses a semiconductor device comprising a plurality of uniformly distributed unit cells 105 each comprising a sense MOS transistor element section 103 that is disposed adjacent to a main MOS transistor element section 104 (Fig. 1; ¶65). The ratio between the drain current of the sense MOS transistor element section 103 and the drain current of the main MOS transistor element section 104 is configured to be substantially constant irrespective of temperature (¶66).  However, this document does not teach the ratio as being less than a predetermined level, as required by independent claims 1, 14, and 20 of the present application.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852